Citation Nr: 1439348	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-31 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in relevant part, granted a 10 percent disability rating for bilateral pes planus with plantar fasciitis, effective March 23, 2010.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing is of record.

As a result of contentions made by the Veteran during her Board hearing, the Board finds that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in this instance; thus the issue has been added for current appellate consideration.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran was last afforded a VA examination to assess the severity of her service-connected bilateral foot disability in August 2010.  During her June 2014 Board hearing, she contended that her disability had increased in severity since the prior examination.  A June 2013 VA podiatry evaluation appeared, however, to indicate that her feet symptoms were improving.  Additionally, VA podiatry treatment records reflect foot treatment that is potentially associated with the Veteran's diabetes.  

Based on the foregoing, the Veteran must be afforded a new VA podiatry examination to determine the current severity of her service-connected bilateral foot disability and to identify associated manifestations.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With respect to the Veteran's derivative TDIU claim, the Board cannot fairly adjudicate that claim without obtaining an adequate medical opinion regarding the effects of her service-connected bilateral foot disability on her ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA podiatry examination.  The examiner should indicate that a complete copy of this REMAND was made available and reviewed in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner should identify any and all orthopedic and neurologic manifestations associated with the Veteran's service-connected bilateral foot disability, and fully describe the extent and severity of such manifestations.  To the extent possible, the examiner should distinguish these manifestations from those associated with diabetes.

The examiner should specifically address the following:

(a)  Determine the severity of the Veteran's bilateral pes planus (i.e., pronounced, severe, moderate). 

(b)  State whether the Veteran's service-connected bilateral foot disability results in any limitation of motion or limitation of function in either foot.  Any objective evidence of pain or functional loss due to pain should be described.  If possible, any limitations should be noted in terms of degree of loss of motion.  

(c)  Determine whether the Veteran has pes cavus associated with her bilateral foot disability, and if so, describe the severity.

(d)  Describe any associated metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, and identify the severity of any such associated disability.

(e)  State whether the overall level of disability, based on service-connected disability, for each foot could be described as severe, moderately severe, or moderate.

The examiner should also provide an opinion as to whether the Veteran's service-connected bilateral foot disability renders her unable to secure or follow a substantially gainful occupation.  Consideration may be given to her level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically address the lay evidence of record pertaining to the severity of the Veteran's service-connected bilateral foot disability.

2.  Thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.

3.  Finally, readjudicate the claims on appeal.  Consideration of the TDIU claim should be given under both 38 C.F.R. § 4.16(a) and (b), as may be warranted.  

If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case on all appropriate issues, and return this appeal to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



